Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 28, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146041                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  MARIE HUDDLESTON,                                                                                      David F. Viviano,
           Plaintiff-Appellee,                                                                                       Justices


  v                                                                SC: 146041
                                                                   COA: 303401
                                                                   Washtenaw CC: 09-000657-NH
  TRINITY HEALTH MICHIGAN d/b/a
  SISTERS OF MERCY HEALTH
  CORPORATION and/or ST. JOSEPH
  MERCY HOSPITAL – ANN ARBOR,
             Defendant-Appellee,
  and
  IHA OF ANN ARBOR, P.C., d/b/a ASSOCIATES
  IN INTERNAL MEDICINE – CHERRY HILL,
  ASSOCIATES IN INTERNAL MEDICINE –
  CHERRY HILL, P.C., and DR. JOYCE LEON,
            Defendants-Appellants,
  and
  HURON VALLEY RADIOLOGY, P.C. and
  DR. DAVID E. BAKER,
             Defendants.
  _________________________________________/

         On October 9, 2013, the Court heard oral argument on the application for leave to
  appeal the September 11, 2012 judgment of the Court of Appeals. On order of the Court,
  the application is again considered, and it is DENIED, because we are not persuaded that
  the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 28, 2014
           d0325
                                                                              Clerk